Citation Nr: 1520779	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran is entitled to terminate Chapter 33 (Post-9/11 GI Bill) education benefits for the Fall 2012 semester.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The record reflects that VA received an enrollment certification for the respective educational institution for the Fall 2012 semester, which went from September 5, 2012, to December 18, 2012.

2.  The Veteran was awarded Post-9/11 GI Bill education benefits for the Fall 2012 term, and the payments of which were deposited in the Veteran's and the education institution's bank accounts in July 2012.

3.  In August 2012, the Veteran submitted a request to have his student status changed for the Fall 2012 semester; he requested that his Post-9/11 GI Bill education benefits be terminated in place of Chapter 31 (vocational rehabilitation) benefits.

4.  The law does not permit the termination of enrollment for the purpose of conserving entitlement; and once payment has been negotiated for the requisite term of study.


CONCLUSION OF LAW

The criteria for termination of the Veteran's Chapter 33 (Post-9/11 GI Bill) education benefits for the Fall 2012 semester are not met.  38 U.S.C.A. §§ 3301, 3323 (West 2014); 38 C.F.R. § 21.9560 (2014)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for educational benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement and Substantive Appeal.  He also indicated on his Substantive Appeal that no hearing is desired in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits, as well as his basic eligibility for Chapter 31 (vocational rehabilitation) benefits does not appear to be in dispute.  The issue is whether, based on the facts of this case, the Veteran is entitled to terminate Chapter 33 (Post-9/11 GI Bill) education benefits for the Fall 2012 semester.

The basic facts of this case do not appear to be in dispute.  The record reflects that VA received an enrollment certification for the respective educational institution for the Fall 2012 semester, which went from September 5, 2012, to December 18, 2012.  The Veteran was subsequently awarded Post-9/11 GI Bill education benefits for the Fall 2012 term, and the payments of which were deposited in the Veteran's and the education institution's bank accounts in July 2012.  In August 2012, the Veteran submitted a request to have his student status changed for the Fall 2012 semester; he requested that his Post-9/11 GI Bill education benefits be terminated in place of Chapter 31 (vocational rehabilitation) benefits.

The Board observes that the relevant regulation regarding entitlement changes to educational benefits is found at 38 C.F.R. § 21.9560.  In pertinent part, subsection (e) of that regulation provides that an individual may not interrupt a certified period of enrollment for the purpose of conserving entitlement, which appears to be the case here.  These relevant regulatory provisions further state that an institution of higher learning may not certify a period of enrollment for a fractional part of the normal term, quarter, or semester if the individual is enrolled for the entire term, quarter, or semester.  VA will make a charge against entitlement for the entire period of certified enrollment, if the individual is otherwise eligible for educational assistance, except when educational assistance is interrupted for any of the following conditions:

(1) Enrollment is terminated;

(2) The individual cancels his or her enrollment and does not negotiate a check or receive a direct deposit for educational assistance provided under this chapter for any part of the certified period of enrollment;

(3) The individual interrupts his or her enrollment at the end of any term, quarter, or semester within a certified period of enrollment and does not negotiate a check or receive a direct deposit for educational assistance provided under this chapter for the succeeding term, quarter, or semester; or

(4) The individual requests interruption or cancellation for any break when a school was closed during a certified period of enrollment, and VA continued payments under an established policy based upon an Executive Order of the President or an emergency situation regardless of whether or not the individual negotiated a check or received a direct deposit for educational assistance provided under this chapter for any part of the certified enrollment period.

In short, the law expressly prohibits the termination of enrollment for the purpose of conserving entitlement.  Moreover, the law does not permit termination once payment has been negotiated for the requisite term of study which has occurred in this case.  Simply put, the action requested by the Veteran in this case is not permitted.

The Board notes that it is sympathetic to the Veteran's position in this case, as he has indicated his desired action was to maximize the amount of education he would be able to pursue.  However, his arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

The appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


